Citation Nr: 0000054	
Decision Date: 01/04/00    Archive Date: 01/11/00

DOCKET NO.  97-27 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for carpal tunnel 
syndrome.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a right ankle 
disorder.

7.  Entitlement to service connection for a right shoulder 
disorder.

8.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

9.  Entitlement to an increased rating for postoperative 
residuals of reconstruction of the lateral collateral 
ligaments of the left ankle, with traumatic arthritis, 
currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for back strain, 
currently evaluated as 10 percent disabling.

11.  Entitlement to an increased rating for gastroesophageal 
reflux disease, currently evaluated as 10 percent disabling.

12.  Entitlement to an increased (compensable) rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to May 
1985.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision entered in February 
1997, denying service connection for skin cancer due to 
herbicide exposure, carpal tunnel syndrome, a psychiatric 
disorder inclusive of post-traumatic stress disorder (PTSD), 
a left shoulder disorder, a neck disorder, a right shoulder 
disorder, and a right ankle disorder.  As well, by the 
February 1997 action, an increase in the rating assigned for 
gastroesophageal reflux disease from 0 percent to 10 percent 
was effected, and previously assigned ratings for left knee 
and ankle disorders, back strain, and hypertension were 
confirmed and continued.  An appeal followed and by action of 
the Board in April 1999, all such matters were remanded to 
the RO so that the veteran could be afforded a requested 
hearing.  A videoconference hearing before the Board was held 
in June 1999 as to each of the above-cited issues, during 
which the veteran also raised a separate matter, that of his 
entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
residuals of skin cancer removal.  The § 1151 matter has not 
been appropriately developed or certified for the Board's 
review at this time, and, as such, it is referred to the RO 
for appropriate action.

All issues other than the veteran's entitlement to service 
connection for a right shoulder disorder are addressed in the 
REMAND portion of the instant document.


FINDINGS OF FACT

1.  By a rating decision entered in October 1985, entitlement 
of the veteran to service connection for chronic capsulitis 
and tendinitis of the right shoulder was established and no 
action for severance of service connection for such right 
shoulder disorder has been effected since that date.

2.  The veteran initiated a claim for increase for his 
service-connected right shoulder disorder in September 1995 
which mistakenly was interpreted by the RO as a claim for 
entitlement to service connection for a right shoulder 
disorder, and he does not otherwise seek service connection 
for a right shoulder disorder other than that already service 
connected.

3.  No claim of error or law regarding the issue of the 
veteran's entitlement to service connection for a right 
shoulder disorder is properly before the Board.


CONCLUSION OF LAW

The Board is without jurisdiction to consider the issue of 
the veteran's entitlement to service connection for a right 
shoulder disorder.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104(a), the Board's jurisdiction is 
limited to all questions in  a matter subject to decision by 
the Secretary under 38 U.S.C.A. § 511(a).  In this case, a 
grant of service connection was established for chronic 
capsulitis and tendinitis of the right shoulder in October 
1985 and such grant has remained in effect since that time.  
Moreover, the veteran in no way avers that he is entitled to 
service connection for a right shoulder disorder other than 
that involving chronic capsulitis and tendinitis.  The record 
otherwise reflects that the veteran initiated a claim for 
increase for his right shoulder disorder in September 1995 
and that such claim was misinterpreted by the RO as a claim 
for service connection and developed as such.  As no action 
has been taken to date with respect to the claim for increase 
filed in September 1995, that matter is referred to the RO 
for initial adjudication.  

In terms of the claim developed regarding the veteran's 
entitlement to service connection for a right shoulder 
disorder, no issue as to any specific error of fact or law 
remains for the Board's consideration.  As the Board is 
without jurisdiction, dismissal is the appropriate 
disposition.  38 U.S.C.A. § 7105(d)(5).


ORDER

The appeal as to the issue of the veteran's entitlement to 
service connection for a right shoulder disorder is 
dismissed.


REMAND

The veteran during the course of hearings before the RO and 
the Board has advanced contentions that certain medical 
records compiled by the service department and VA are absent 
from his claims folder.  In particular, the veteran avers 
that not all of the inservice treatment records involving the 
left shoulder, right knee, and neck are now on file, 
specifically referencing treatment records prepared at Mather 
and McClellan Air Force Bases.  The veteran also alleges that 
some of his records may have been intermingled with those of 
his father, who bears the same name (service number, 
[redacted]).  In addition, it is alleged that many reports of 
treatment compiled at VA facilities in Little Rock, Arkansas, 
and Jackson, Mississippi, are missing from the claims file.  
He notes in particular that there were two volumes of 
treatment records already in existence at the Little Rock 
facility, at a point in time prior to his initiation of his 
treatment at the Jackson facility.  Specific references are 
likewise made to a tumor registry folder compiled at the 
Little Rock facility that is not now on file, and it is 
alleged by the veteran's representative that it does not 
appear that treatment records from VA satellite clinics or 
offices associated with the Little Rock and Jackson 
facilities have been obtained for review.

In light of the contentions advanced as to the absence of 
service medical records and VA treatment records, the latter 
of which are deemed to be within the constructive possession 
of VA although not within the claims folder, further action 
is deemed to be in order.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  In terms of the claims for increase advanced, 
which are well-grounded by virtue of the veteran's 
allegations of increased severity per Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994), it is noted that the most recent 
VA examinations were performed more than three years ago and 
the veteran either produces evidence or otherwise has 
furnished sworn testimony as to a change for the worse as to 
each such disorder.  For example, following the 1996 
examination, the veteran underwent an endoscopy in 1997 that 
showed severe esophagitis consistent with Barrett's 
epithelium, in addition gastric erosion and ulceration, and 
the current record does not otherwise address adequately the 
state of the veteran's service-connected gastrointestinal 
disorder.  On that basis, further medical input is deemed to 
be advisable.

Accordingly, in order to conduct the development noted above, 
this matter is hereby REMANDED to the RO for completion of 
the following actions:

1.  The RO through contact with the 
National Personnel Records Center and 
direct contact with the United States Air 
Force attempt to obtain a complete set of 
the veteran's service medical records, 
including but not limited to all records 
compiled at Mather and McClellan Air 
Force Bases, for inclusion in the 
veteran's claims folder.  A search of 
those service medical records belonging 
to the veteran's father, who bears the 
same name as the veteran, and whose 
service number was [redacted] may be in 
order.  Any and all such attempts are to 
be fully documented, even if 
unsuccessful.

2.  The RO must also obtain copies of any 
and all VA inpatient and outpatient 
treatment records compiled at the VA 
Medical Centers in Little Rock, Arkansas, 
(both the Little Rock and North Little 
Rock Divisions) and Jackson, Mississippi, 
including but not limited to any tumor 
registry file and records compiled at any 
satellite outpatient site associated with 
either location.  Once obtained, such 
records must be associated with the 
veteran's claims folder.

3.  Thereafter, the RO should afford the 
veteran VA medical examinations by 
physicians in the specialties of 
orthopedics, gastroenterology, and 
cardiology for the purpose of determining 
the nature and severity of service-
connected disorders of the left knee, 
left ankle, back, as well as 
gastroesophageal reflux disease and 
hypertension.  The veteran's claims 
folder in its entirety is to be furnished 
to the examiners prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examinations are to 
include a review of the veteran's history 
and current complaints, as well as 
comprehensive clinical evaluations of 
each affected body part or system.  Any 
indicated diagnostic studies must also be 
accomplished and all established 
diagnoses are to be fully set forth. 

In terms of the orthopedic examination, 
it is asked that the examiner identify 
weakened movement (inclusive of weakened 
movement against varying resistance), 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use, as to the left knee, left 
ankle, and back.  Also, an opinion should 
be provided as to how these factors 
result in any limitation of motion.  If 
the veteran describes flare-ups of pain, 
the examiner should also offer an opinion 
as to whether there would be additional 
limits on functional ability during 
flare-ups, and, if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.

4.  Lastly, the RO should readjudicate 
each of the issues on appeal based on all 
of the evidence of record and all 
governing legal authority.  As pertains 
only to the claims for service 
connection, the RO should initially 
determine whether each such claim is 
well-grounded under 38 U.S.C.A. 
§ 5107(a), prior to any adjudication on 
the merits.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative should be afforded a 
reasonable period for a response before 
the record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the merits of 
any of the issues presented by this case, either favorable or 
unfavorable, at this time.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

